Citation Nr: 1438521	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  04-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1, 1974 to December 10, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this matter was initially before the Board in February 2008, the Board denied service connection for an acquired psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims, which granted the parties' joint motion for remand in a December 2012 order, partially vacating the Board's decision and remanding the matter to the Board for further action.  In September 2013 and December 2013 the Board remanded the case for additional development and it now returns for further appellate review.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required under Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  For the reasons that follow, his claim must be remanded.  The appeal period for this claim dates back to September 2002.

At the outset, it must be noted that VA has failed to deliver several important documents to the Veteran.  The Veteran has struggled with homelessness for some time, but the claims file shows that in the past year he has been diligent in updating VA with his current address each time he moves.  However, many of the documents mailed by VA since the December 2013 remand have been sent to outdated addresses, and been returned to VA as undeliverable.  Specifically, it appears that the Veteran never received a copy of the December 2013 Board decision, the March 2014 notice letter, or the June 2014 supplemental statement of the case (SSOC).  The Veteran has twice requested a copy of the December 2013 Board decision but has not received it.  Therefore, a remand is in order to provide the Veteran with copies of the December 2013 Board decision and the June 2014 SSOC.  At the time of this decision, his most recent change of address is shown in VBMS with a receipt date in July 2014.

Additionally, relevant treatment records appear to be outstanding.  In the December 2013 remand, the Board directed that relevant VA treatment records from the Bay Pines VA Medical Center (VAMC) dated from January 2001 through October 2003, and after July 2010 be obtained.  However, the only VA treatment records added to the claims file are dated March 2014 to May 2014.  The claims file has not been annotated to reflect that no relevant records exist for January 2001 to October 2003 or July 2010 to February 2014.  On remand, any relevant VA treatment records dated during these time frames must be obtained or the claims file must be annotated to show that none exist.

Relevant private treatment records also appear to be outstanding.  In the December 2013 remand, the Board directed that the AOJ ask the Veteran to provide the dates of treatment at Windmoor Healthcare.  The AOJ sent a letter requesting this information in March 2014; however it was not sent to the Veteran's current address, and was returned as undeliverable.  The AOJ does not appear to have attempted to correct this and the Veteran did not receive this request for information.  On remand this should be accomplished.

Finally, pursuant to the September 2013 Board remand directives, the Veteran was provided a VA psychiatric examination in September 2013.  In a December 2013 decision, the Board found the resulting medical opinion was inadequate because it only addressed the Veteran's diagnosis of polysubstance abuse, and failed to address his documented diagnoses of psychosis, not otherwise specified (NOS), and depression, NOS, during the appeal period.  As a result, the Board remanded the claim again for an addendum opinion.

The resulting medical opinion, dated in April 2014, acknowledges that "cocaine dependence, alcohol abuse, polysubstance abuse, cannabis abuse, depression NOS and psychosis NOS appear listed in CPRS after 2002."  However, the VA examiner stated that during the examination she conducted in October 2013, there were no signs of depression or psychosis.  She concluded in her negative nexus opinion, "There are no other mental diagnos[e]s other than substance related."  This statement is in conflict with the VA treatment records dated from March 2014 to May 2014, which show the Veteran attending regular group and individual therapy for diagnoses including anxiety disorder, major depression with psychotic features mood incongruent, as well as posttraumatic stress disorder (PTSD) symptoms.  One of the groups attended by the Veteran is a PTSD-focused group.  

The presence of these conflicting treatment records suggests that the April 2014 opinion regarding the presence of non-substance-related diagnoses during the appeal period is based on an incomplete factual premise.  Moreover, the examiner could not consider any outstanding relevant treatment records that were not obtained.  A medical opinion based on an inaccurate or incomplete factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, even if the Veteran had no diagnoses in 2013 other than substance-related, under McClain service connection may still be warranted for psychiatric diagnoses that were present at any point since September 2002.  Therefore, a medical opinion is still needed to address the nexus question for non-substance-related psychiatric diagnoses during the appeal period.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran copies of the December 2013 Board decision and June 2014 SSOC.  Ensure this is sent to the most recently submitted address, which will have a receipt date in VBMS of no earlier than July 2014.  

2.  Ask the Veteran to provide the dates of treatment at Windmoor Healthcare.  Ensure this is sent to the most recently submitted address, which will have a receipt date in VBMS of no earlier than July 2014.  After attaining any necessary permission from the Veteran, obtain treatment records from Windmoor Healthcare dated from July 2007 to August 2007, and during any other periods identified by the Veteran.  If no relevant records exist, then the claims file should be annotated to reflect such and the Veteran notified.

3.  Obtain VA treatment records from the Bay Pines VAMC dated from January 2001 through October 2003, from July 2010 to February 2014, and from June 2014 to the present, that are relevant to the Veteran's mental health.  If no relevant records exist, then the claims file should be annotated to reflect such and the Veteran notified.

4.  After obtaining any outstanding treatment records and incorporating them into the claims file, provide the claims file and a copy of this remand to the examiner who conducted the September 2013 and December 2013 VA examinations.  If that examiner is not available, obtain a medical opinion from another qualified person.  If an additional examination is deemed necessary to respond to the request, one should be scheduled.

The VA reviewer/examiner should be made aware that a "current disability" here means any time during the pendency of the claim.  In this case, service connection may be warranted for any psychiatric diagnoses present at any point since September 2002.  

After reviewing the claims file and conducting any necessary examination of the Veteran the reviewer/ examiner should:

a)  Identify any psychiatric diagnoses, other than substance-related or personality disorder, found to be present between September 2002 and the present.

b)  For each identified psychiatric diagnosis, state whether it is at least as likely as not that the diagnosis is related to or had its onset during service.  

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

